



CONSULTANCY AGREEMENT






THIS AGREEMENT effective as of May 16, 2006 (the "Effective Date"), between:






INYX, INC., a body corporate duly registered and authorized to carry on business
in the State of Nevada with its corporate office located at 825 Third Avenue,
40th Floor, New York, NY, 10022 (hereinafter referred to as “INYX”)


    OF THE FIRST PART 
 
-and-


ZIRCON CONSULTANTS LLC, an individual member limited liability company
incorporated in the state of Florida, and carrying on business at 9595 Collins
Avenue, Penthouse Unit 8, in the City of Surfside in the State of Florida
(hereinafter referred to as “ZIRCON CONSULTING”)


  OF THE SECOND PART




WHEREAS INYX desires to retain the Services of ZIRCON CONSULTING; 


AND WHEREAS INYX and ZIRCON CONSULTING wish to enter into an agreement
respecting the terms and conditions, and performance of certain consulting and
commercial and project management services by ZIRCON CONSULTING on behalf of
INYX.


NOW THEREFORE this Agreement witnesses that, in consideration of these premises
and of the terms, conditions and agreements herein contained, the Parties do
hereby agree as follows:




 ARTICLE 1 - DEFINITIONS


In this Agreement, the following words shall have the meanings set out below:



 
1.
“Agreement” means this agreement and all amendments thereto made in writing by
the Parties, and expressions “herein”, “hereof”, and “hereto”, “above”, “below”
and similar expressions used in any paragraph, subparagraph, section or article
of this agreement refer and relate to the whole of this agreement and not to
that paragraph, subparagraph, section or article only, unless otherwise
expressly provided.




 
2.
“Confidential Information” shall mean all information, whether written or oral,
which is or has been disclosed by INYX to ZIRCON CONSULTING in relation to
ZIRCON CONSULTING’s Services under this Agreement only and shall not include:
(i) information which is publicly disclosed by INYX; (ii) information which is
obtained by ZIRCON CONSULTING from a third party that (a) ZIRCON CONSULTING does
not know to have violated, or to have obtained such information in violation of,
any obligation to INYX with respect to such information, and (b) does not
require ZIRCON CONSULTING to refrain from disclosing such information; and (iii)
information which is required to be disclosed by ZIRCON CONSULTING under
compulsion of law (whether by oral question, interrogatory, subpoena, civil
investigative demand or otherwise) or by order of any court or governmental or
regulatory body provided that, in such circumstance, ZIRCON CONSULTING shall
give INYX prior written notice of such disclosure and cooperate with INYX to
minimize the scope of any such disclosure.



1

--------------------------------------------------------------------------------


3. "Effective Date" has the meaning ascribed thereto in the first line hereof.



 
4.
“For Cause” means any one of the following: (i) a breach or failure to observe
any provisions herein; (ii) any act of gross negligence relating to the
performance of the Services or the performance of the assigned responsibilities;
(iii) the commission of an indictable offense by ZIRCON CONSULTING, which
significantly impairs ZIRCON CONSULTING’s ability to deliver the Services and
responsibilities hereunder or which materially or adversely affects the
reputation of INYX, as determined in the sole discretion of the INYX; (iv)
failure to comply with reasonable instructions, orders and directions of INYX.




 
5.
“INYX” shall include any affiliate of such Party.




 
6.
“Parties” means INYX and ZIRCON CONSULTING, and Party means either one of them
as the context requires




 
7.
“Services” means the services to be provided by ZIRCON CONSULTING to INYX
pursuant to Article 3.




 
8.
“Term” means the time period commencing on the Effective Date and ending on the
effective date of the termination of this Agreement.




 
9.
“Territory” means identified pharmaceutical market areas that may be designated
by the Parties from time to time. The Parties have identified Eastern Europe as
an initial Territory.




 
10.
“ZIRCON CONSULTING” shall include any shareholder, director, officer or employee
of such Party.





ARTICLE 2 - LEGAL RELATIONSHIP BETWEEN PARTIES


The Parties agree and acknowledge that ZIRCON CONSULTING is an independent
contractor and through this Agreement is representing INYX on a project by
project basis. Unless given authority, in writing by duly authorized
representatives of INYX, ZIRCON CONSULTING has no authority to enter into any
contract, assume any obligations or to give any warranties or representations on
behalf of INYX. ZIRCON CONSULTING warrants that it shall at no time represent to
third parties that ZIRCON CONSULTING or any of its employees, affiliates, or
assigns has authority to enter into contracts, assume obligations or give
warranties or representations on behalf of INYX, unless specifically authorized
to do so, in writing, by duly authorized representatives of INYX.




ARTICLE 3 - DUTIES AND RESPONSIBILITIES OF CONSULTANT - SERVICES


During the Term of this Agreement:


ZIRCON CONSULTING shall provide general consulting services to INYX as may be
directed by INYX from time to time.


ZIRCON CONSULTING shall provide INYX with general and commercial advisory
services regarding the business environment in the designated Territory
including any translation services that may be required by Inyx from time to
time.


2

--------------------------------------------------------------------------------


ZIRCON CONSULTING shall use its best commercial efforts to introduce INYX and
its representatives and agents to required or requested industry contacts in
target market areas within the specified Territory.


ZIRCON CONSULTING shall ensure that it maintains and supports any such
established relationships in the Territory including keeping INYX informed about
any change in the status of such relationships.


ZIRCON CONSULTING shall provide communication and infrastructure support to
INYX, its agents and representatives in the target Territory.


ZIRCON CONSULTING shall provide assistance in the identification, coordination
and procurement of necessary capital equipment and support services in the
identified Territory, as may be requested by INYX from time to time.


ZIRCON CONSULTING shall provide any necessary project management and project
supervisory services as may be requested by INYX from time to time. If such
project management services fall outside the scope of ZIRCON CONSULTING’s
expertise, ZIRCON CONSULTING shall promptly notify INYX of such, and at INYX’s
request and cost, identify and retain the necessary expertise that INYX may
require to carry out such services.




ARTICLE 4 - TERM OF ENGAGEMENT


INYX hereby engages and retains ZIRCON CONSULTING to provide the Services as
described in Article 3 during the TERM commencing on the Effective Date through
May 15, 2007 unless this Agreement is extended by INYX for an additional
one-year period and agreed to by ZIRCON CONSULTING, in writing.


Such extension shall be submitted to ZIRCON CONSULTING by notice in writing to
the notice address noted in this Agreement thirty days before expiration of this
Agreement. ZIRCON CONSULTING shall accept the extension, within 10 days after
such notice, by returning one executed copy of the renewal notice to the INYX's
offices at the notice address noted herein.


INYX shall be able to terminate this Agreement For Cause upon providing ZIRCON
CONSULTING five (5) days written notice at any time.




ARTICLE 5 - COMPENSATION


During the Term of this Agreement, ZIRCON CONSULTING shall invoice INYX for its
consulting fees on a retainer basis, with such fees being determined and
reconciled between the Parties from time to time, and on a project by project
basis. Such invoices shall also include disbursements that ZIRCON CONSULTING may
need to make from time to time on INYX’s behalf and shall include any reasonable
costs, third-party deposits and payments, expenses and fees that ZIRCON
CONSULTING may incur in carrying out the Services.


In addition to any project retainers agreed to between the Parties, INYX shall
pay any additional invoiced fees to ZIRCON CONSULTING within fifteen days
following receipt of such invoice. INYX shall also provide ZIRCON CONSULTING
with a travel allowance not to exceed Two Thousand Dollars ($2,000.00) per
month.


ZIRCON CONSULTING shall be responsible for the payment of all taxes related to
its compensation, at its own cost.


3

--------------------------------------------------------------------------------


Within thirty (30) days after receiving a written demand from INYX, ZIRCON
CONSULTING shall promptly refund to INYX any monies advanced by INYX to ZIRCON
CONSULTING, less any fees, expenses and costs owed to ZIRCON CONSULTING, and
that have been previously approved by INYX.




ARTICLE 6 - CONFIDENTIALITY


In the course of its Services under this Agreement, ZIRCON CONSULTING shall only
have access to information relating to the projects that ZIRCON CONSULTING is
providing its Services for and not to information that INYX may determine, at
its sole discretion, is material nonpublic information and which it must
withhold from ZIRCON CONSULTING.


ZIRCON CONSULTING shall promptly notify INYX if it receives any such material
nonpublic information and that all such material nonpublic information shall be
then be treated as Confidential Information in all respects by ZIRCON
CONSULTING.


ZIRCON CONSULTING’s obligation under this section shall continue after the date
of expiration, termination or completion of this Agreement for a period of two
years.




ARTICLE 7 - GENERAL
 
Preamble Incorporation


The Parties hereby confirm and ratify the matters contained and referred to in
the preamble to this Agreement and agree that same are expressly incorporated
into and form part of this Agreement.


Indemnity


ZIRCON CONSULTING is and shall be liable for and does hereby indemnify and save
harmless INYX of, from, against any and all liabilities, losses, costs, damages,
solicitors' fees and disbursements (on a solicitor-and-his-own-client basis with
a right to full indemnity), claims, causes of action, actions, obligations,
suits, proceedings, fines, penalties and expenses of whatever kind or nature
(including direct losses, costs, fees, disbursements, damages and expenses of
INYX), which INYX may suffer, sustain, incur, pay or be liable for, arising out
of, relating to, in consequence of or in any way connected to ZIRCON CONSULTING
performing and discharging the Services for INYX.


Survival


The Parties hereto acknowledge that the provisions of this Agreement which by
their nature are meant to survive the expiration or termination hereof for the
benefit of either Party hereto shall survive and shall not be merged therein or
therewith.


Unenforceable Terms


If any term, covenant or condition of this Agreement or the application thereof
to any Party or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement shall not be affected thereby and each remaining
term, covenant or condition of this Agreement shall be valid and shall be
enforceable to the fullest extent permitted by law.


Entire Agreement


This Agreement constitutes the entire Agreement between the Parties hereto
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties relating thereto and there are no
general or specific warranties, representations or other agreements by or among
the Parties in connection with the entering into of this Agreement or the
subject matter hereof except as specifically set forth herein.


4

--------------------------------------------------------------------------------


Further Assurances


The Parties hereto and each of them, do hereby covenant and agree to do such
things and execute such further documents, agreements and assurances as may be
necessary or advisable from time to time, in order to carry out the terms and
conditions of this Agreement in accordance with their true intent.


Amendments
 
This Agreement may be altered or amended in any of its provisions when any such
changes are reduced in writing and signed by the Parties hereto, but not
otherwise.


No Waiver


No consent or waiver, express or implied, by either Party to or of any breach or
default by the other Party in the performance by the other Party of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance of obligations hereunder by
such Party hereunder. Failure on the part of either Party to complain of any act
or failure to act of the other Party or to declare the other Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder.


Legal Fees


In the event of any action, suit, arbitration or any other proceeding in any way
related to this Agreement brought by either Party hereto against the other, the
prevailing Party shall be entitled to recover from the other, reasonable legal
fees (on a solicitor-and-his-own-client basis) in connection therewith in
addition to the cost of that action, suit, arbitration or other proceeding.


Notices


Any notice required or permitted to be given hereunder by any Party shall be in
writing and shall be deemed to have been well and sufficiently given if:


· personally delivered to the Party to whom it is intended or if such Party is a
corporation, to a director, officer or registered office of that corporation;


· if mailed by prepaid registered mail or delivered, to the address of the Party
to whom it is intended as hereinafter set forth or to such other address as a
Party may from time to time give notice in writing;


· if transmitted by facsimile transmission to the facsimile number of the Party
to whom it is intended as hereinafter set forth.


ZIRCON CONSULTANTS, LLC
PH 8, 9595 Collins Avenue
Surfside, Florida, USA
33154


 
   c/o INYX CANADA, INC.
Suite 205, 4141 Yonge Street
North York, Ontario, Canada
M2P 2A8
 
5

--------------------------------------------------------------------------------


 
Any notice delivered, or transmitted by facsimile, as aforesaid shall be deemed
to have been received on the date of delivery or transmission [and any notice
mailed shall be deemed to have been received seventy-two (72) hours after the
date is postmarked]. If normal facsimile service [or mail] is interrupted by
strike, slow-down, force majeure or other cause after the notice has been sent,
the notice sent by such impaired means of communication will not be deemed to be
received until actually received. In the event any of such means of
communication is impaired at the time of sending the notice, the Party sending
the notice shall utilize any other means which has not been so impaired or shall
deliver the notice in order to ensure prompt receipt thereof.


Headings


The headings in this Agreement have been inserted for reference and as a matter
of convenience only and in no way define, limit or enlarge the scope or meaning
of this Agreement or any provisions hereof.


Governing Law and Submission to Jurisdiction


This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, and the Parties hereto hereby submit to the jurisdiction
of the Courts in the State of Florida.


Counterparts


This Agreement may be executed in several counterparts each of which when so
executed shall be deemed to be an original, and such counterparts shall
constitute one and the same instrument and notwithstanding their date of
execution shall be deemed to bear date as of the date of this Agreement.


Enurement


This Agreement shall enure to the benefit of and be binding upon the Parties
hereto and their respective heirs, executors, administrators, successors and
assigns.






6

--------------------------------------------------------------------------------




SIGNATURE PAGE




IN WITNESS WHEREOF the corporate Parties have hereunto affixed their corporate
seals duly attested to by the hands of their properly authorized officers in
that behalf and the individual Parties have executed this Agreement all on the
day and year first above written.












 PER: /s/ Marc Couturier     PER: /s/ Rustam Saidazimov
Inyx Inc.          Zircon Consulting




 
7

--------------------------------------------------------------------------------






 